DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.  
Applicant argues that the presently claimed invention is directed specifically to acute pain relief where the nerve is temporarily stunned to inhibit short term pain signals and that Elkins is directed to degeneration primarily of the muscle contractile function chain for cosmetic purposes and does not teach “a method for treating pain or spasm associated with a nerve of a patient... the method comprising... cooling the target tissue with the needle to a temperature between about 10° C to about -5° C such that the nerve is temporarily stunned to inhibit short term pain signals or spasm along the nerve, wherein the target tissue is cooled to a temperature that does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms.”  This is not found to be persuasive.  Elkins teaches in numerous locations that related treatments may be used therapeutically for treatment of back and other spasms, chronic pain, and the like (see Elkins abstract, [0010, 0045]).  Elkins goes on to teach that cooling times, temperatures, pressures, cooling fluid vaporization or the like may be configured to provide a desired or variably selectable efficacy time ([0011]) and that in general the target tissue may be cooled to a temperature from about 10oC to about -40oC, with the target tissue optionally being cooled to a temperature in a oC to about -15oC. More moderate treatment temperatures (for example, warmer than about -5oC) and briefer treatment times may provide temporary efficacy, while colder treatment temperatures (for example, at about -5oC or cooler) and longer treatment times may result in permanent changes to the target tissue.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Applicant’s argument with respect to Friedman is moot as the amendment to claim 1 necessitated the new grounds of rejection presented below.
Applicant argues that Rzasa has no ability to provide an adjustable pressure as claimed.  This is not found to be persuasive.  It is unclear how having an open or closed mode does not provide the ability to maintain an adjustable pressure.  Applicant is arguing that Rzasa has no ability to provide adjustable pressure, but the claim language does not require providing adjustable pressure simply an ability to maintain an adjustable pressure.  Additionally, having an open or closed mode provides an adjustable pressure in that the open mode provides a pressure and the closed mode provides a pressure (i.e. no pressure).  Therefore, even if it were agreed that the claim requires providing an adjustable pressure and that Rzasa has an open an closed mode it would read on providing an adjustable pressure.
Applicant is correct that there was an inadvertent typographical error in citing US 8,715,257.  The correct number is US 8,715,275.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “controlling a temperature of the cooling fluid source to control a pressure of the vaporizing fluid flow within the needle” and there is no disclosure to such a method of control.  The control in the specification is directed to controlling the pressure to substantially control the pressure.
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cooling the target tissue….to a temperature between about 10oC to about -5oC…wherein the target tissue is cooled to a temperature that does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms.”  It is unclear if the recited temperature range is also the temperature that does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms or is this is meant to reference another temperature or temperature range.  For the purpose of the application of prior art, this limitation has been interpreted as referencing the earlier recited temperature range of between about 10oC to about -5oC.  It is suggested that the language be amended to recite --wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms.  
Claim 12 recites “cools the target tissue to a to a temperature between about 10oC to about -5oC…wherein the target tissue is cooled to a temperature that does not oC to about -5oC.  It is suggested that the language be amended to recite --wherein the temperature does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms.
Claims 3, 4, 8-11, and 13-28 are necessarily rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 8, 10-13, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102 (e) as being anticipated by US 2007/0129714 A1 to Elkins et al. (Elkins).
The applied reference has a common assignee with the instant application.
Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint 
Regarding claim 1, Elkins teaches a method for treating pain or spasm associated with a nerve of a patient (see for example the abstract and [0010] which state in part “cooling treatments will interfere with the nerve/muscle contractile function chain” and “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like”), the nerve underlying a skin surface (see entire document), the method comprising inserting a distal end (68) of a needle (54) through the skin surface and into a target tissue, wherein the needle has a lumen (Fig. 3C) extending distally toward the distal end (Fig. 3C), and wherein a cooling fluid supply tube (58) extends distally within the lumen of the needle (Fig. 3C), transmitting cooling fluid from a cooling fluid source to the needle such that the cooling fluid flows through the cooling fluid supply tube and vaporizes to cool the needle (see for example [0070-0072]), and cooling the target tissue with the needle to a temperature  between about 10°C to about -5°C such that the nerve is temporarily stunned to inhibit short term pain signals or spasm along the nerve ([abstract, 0045, 0086-0088]), wherein the target tissue is cooled to a temperature that does not induce significant apoptosis or necrosis such that the nerve is capable of transmitting signals after the target tissue warms ([0086-0088]).
Regarding claims 3 and 4, Elkins teaches the method of claim 1 as well as wherein the target tissue is cooled a temperature greater than or equal to 0°C, and wherein the target tissue is cooled a temperature from 0°C to -5°C ([0086-0088]).  
Regarding claim 8, Elkins teaches the method of claim 1 as well as wherein the target tissue is cooled during a 20 second treatment cycle ([0063]).
Regarding claim 10, Elkins teaches the method of claim 1 as well as wherein the nerve is temporarily stunned to inhibit back pain (see for example the abstract and [0010] which state in part “cooling treatments will interfere with the nerve/muscle contractile function chain” and “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like”)
Regarding claim 11, Elkins teaches the method of claim 1 as well as further comprising a controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range ([0065]).
Regarding claim 12, Elkins teaches a system for treating pain or spasm associated with a nerve of a patient (see for example the abstract and [0010] which state in part “cooling treatments will interfere with the nerve/muscle contractile function chain” and “related treatments may be used therapeutically for treatment of back and other muscle spasms, chronic pain, and the like”), the nerve underlying a skin surface (see entire document), the system comprising a needle (54) having a distal end (68), a lumen (Fig. 3C) extending distally toward the distal end (Fig. 3C), wherein the distal end of the needle is configured to be inserted through the skin surface and into a target tissue (see entire document), a cooling fluid supply tube (58) extending distally within the lumen of the needle (Fig. 3C) such that the cooling fluid supply tube extends distally of the skin surface when the needle is inserted into the target tissue (Fig. 3C), 
Regarding claim 13, Elkins teaches the system of claim 12 as well as wherein the pressure relief valve is integrated with the handpiece supporting the needle ([0065] which states in part that “with the housing 44, handpiece 42, or flexible probe body 46 including a valve for regulating pressure of the exhaust gases”).
Regarding claim 19, Elkins teaches the system of claim 12 as well as wherein the pressure relief valve is configured to maintain a pressure within a lumen of the needle within a desired pressure range ([0065] which states in part “a valve for regulating pressure of the exhaust gases so as to control a treatment temperature under the direction of the processor”).
Regarding claim 20, Elkins teaches the system of claim 12 as well as wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve ([0065 and 0086-0088]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins in view of US 4,377,168 to Rzasa et al. (Rzasa).
Regarding claims 14 and 15, Elkins teaches the system of claim 12, but not wherein the pressure relief valve comprises a biasing spring mechanically urging a valve member against a valve seat to maintain an adjustable pressure within the needle within a desired range or wherein the biasing spring is disposed outside the valve seat. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa on the basis of its suitability for the intended use as an obvious matter of engineering design choice.
Regarding claim 16, Elkins in view of Rzasa teaches the system of claim 15 but not specifically the pressure relief valve disposed adjacent an interface between the needle and the handpiece. It would have been obvious to one having ordinary skill in the art at the time of the invention to have located the pressure relief valve as .
Claim(s) 9, 17, 18, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins.
Regarding claim 9, Elkins teaches the method of claim 1 as well as applications for alleviation of pain ([0045]), but not specifically inhibiting pain from a headache.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the method of Elkins for any pain that is alleviated by the cooling method of Elkins such as that claimed.  As this advantage is obvious and flows naturally from following the suggestion of the prior art it cannot be the basis for patentability.
Regarding claim 17, Elkins teaches the system of claim 12, but not specifically wherein the needle is releasably coupled to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to releasably couple the needle to the handpiece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 18, Elkins teaches the system of claim 17, but not the system further comprising a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-
Regarding claims 23 and 24, Elkins teaches the method of claim 1 as well as applications for alleviation of pain ([0045]), but not specifically inhibiting acute pain occurring from post-surgical pain associated with thoracotomy or inguinal hernia repair or pregnancy labor or delivery.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the method of Elkins for any pain that is alleviated by the cooling method of Elkins such as those claimed.  As this advantage is obvious and flows naturally from following the suggestion of the prior art it cannot be the basis for patentability.
Claim(s) 21, 22 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins in view of US 2007/0250037 A1 to Brimhall et al. (Brimhall).
Regarding claims 21, 22 and 26-28, Elkins teaches the method and system of claims 1 and 12, but not wherein the needle further comprises an electrically conducting structure at least partially surrounded by an electrical insulator, where the distal end of the needle comprises an electrically conductive surface configured to be able to conduct electrical energy from an electrical source, wherein the electrical source comprises a stimulation or an electro-myographic system and wherein the electrically conductive surface of the needle is coupleable to the stimulation or electro-myographic system, or wherein the electrical insulator comprises a lubricious coating.  Brimhall teaches a catheter and needle assembly where the needle assembly (30) includes needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-10, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,907,693 B2.

Claims 11-20 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 12-19 and 22 of U.S. Patent No. 9,907,693 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the 
Regarding claims 12, 14-16 and 19, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select 
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claims 26-28, the patent teaches the claimed limitations (see for example claims 12-15).
Claims 1, 3, 4, 8-10, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,101,346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as .
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 11-13, 16 and 19 of U.S. Patent No. 9,101,346 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claims 12, 14-16 and 19, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claims 1, 3, 4, 8-10 and 21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 15 and 16 of U.S. Patent No. 8,715,275 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as headache or back pain as an obvious matter of design choice to as to provide the desired relief.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 9, 11, 15-19, 22 and 27-30 of U.S. Patent No. 8,715,275 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the 
Regarding claims 12, 14-16 and 19, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have located the pressure relief valve as claimed as an obvious matter of engineering design choice.
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select 
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 15-19, 22 and 27-30 of U.S. Patent No. 8,715,275 B2 in view of US 2007/0250037 A1 to Brimhall et al.
Regarding claim 22, the patent in view of Rzasa teaches the limitations of claim 21, but not an electrical insulator partially surrounding the electrically conducting structure.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Claim 26-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 15-19, 22 and 27-30 of U.S. Patent No. 8,715,275 B2 in view of Rzasa and US 2007/0250037 A1 to Brimhall et al.
Regarding claims 26-28, the patent in view of Rzasa teaches the limitations of claims 26-28, but not an electrical insulator partially surrounding the electrically conducting structure, wherein the electrical insulator comprises a lubricous coating.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Claims 1, 3, 4, 8-10 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 7-10 of U.S. Patent No. 8,298,216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim like method steps (i.e. a needle which transmits cooling fluid from a cooling fluid source to the needle so that the fluid flows through the fluid supply tube and cools the needle). Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate temperature range for treating pain or spasm with a nerve of a patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. It would also have been obvious to one having ordinary skill in the art to treat a desired nerve to relieve a desired problem such as headache or back pain as an obvious matter of design choice to as to provide the desired relief.
Claims 11-20, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-12, 14, 16-20 of U.S. Patent No. 8,298,216 B2 in view of Rzasa.
Regarding claim 11, the patent teaches all the limitations of the claim except for controlling a pressure of the vaporizing cooling fluid flow within the needle with a pressure relief valve such that a temperature of the target tissue is within a desired treatment temperature range. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claims 12, 14-16 and 19, the patent teaches the limitations of the claims except for a pressure relief valve. Rzasa teaches a cryosurgical instrument that includes a pressure relief valve (102) including a biasing spring (120) mechanically urging a valve member (122) against a valve seat (114) to maintain a pressure within a desired pressure range. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a pressure relief valve as taught by Rzasa so as to maintain a pressure within a desired range as taught by Rzasa.
Regarding claim 13, the patent in view of Rzasa teaches the limitations of claim 12, but not wherein the pressure relief valve is integrated with the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to 
Regarding claim 17, the patent in view of Rzasa teaches the limitations of claim 12 as well as the patent teaching wherein the needle is releasably couplable to the handpiece.
Regarding claim 18, the patent in view of Rzasa teaches the limitations of claim 17, but not a detent engaged by a spring supported catch to releasably couple the needle to the handpiece. It would have been obvious to one having ordinary skill in the art before the invention to have utilized a detent engaged by a spring supported catch, since it has been held to be within the general skill of a worker in the art to select a known catch mechanism (see for example 6,629,956 B1 Col. 28, lines 37-65) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, the patent in view of Rzasa teaches the limitations of claim 12, but not specifically wherein the pressure is maintained such that the temperature of the target tissue is within a temperature range sufficient to only stun the nerve. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claims 26 and 27, the patent teaches the limitations (see for example claims 7 and 17).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-12, 14, 16-20 of U.S. Patent No. 8,298,216 B2 in view of Rzasa and US 2007/0250037 A1 to Brimhall et al.
Regarding claim 28, the patent in view of Rzasa teaches the limitations of claim 26, but not wherein the electrical insulator comprises a lubricous coating.  Brimhall teaches a catheter and needle assembly where the introducer needle assembly (30) includes introducer needle (31) having a sharp distal tip (32) where the needle, excluding the very tip, may be coated with a lubricant that is an electric insulator ([0060]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a lubricous coating as disclosed by Brimhall to facilitate insertion and removal of the needle as well as insulate non-target areas of the tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794